 1   Brandy T. Cody, State Bar No. 196923
     Email: bcody@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     111 SW Fifth Avenue, Suite 4040
 3   Portland, OR 97204
     Telephone: (503) 242-4262
 4   Facsimile: (503) 242-4263

 5   Christopher M. Ahearn, State Bar No. 239089
     Email: cahearn@fisherphillips.com
 6   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 7   Irvine, CA 92614
     Telephone: (949) 851-2424
 8   Facsimile: (949) 851-0152

 9   Additional Counsel on following page

10   Attorneys for Defendant
     FEDEX GROUND PACKAGE SYSTEM, INC.
11

12                               IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14
     TRAVIS CHAPMAN and JOHN                         Case No. 2:19-cv-00410-TLN-DMC
15   CHURCHWELL, individually, on behalf of
     all others similarly situated, and as           [Previously Shasta Superior Court Case Number
16   representatives of the State of California on
     behalf of all aggrieved employees,              191805; Assigned to the Hon. Stephen H. Baker,
17                                                   Department 3]
                   Plaintiffs,
18                                                   STIPULATION AND ORDER TO AMEND
           vs.                                       PRE-CERTIFICATION DISCOVERY
19                                                   SCHEDULE
     FEDEX GROUND PACKAGE SYSTEM,
20   INC., a Delaware corporation d/b/a FedEx        State Action Filed: February 1, 2019
     Home Delivery, and DOES 1 through 50,
21   inclusive,

22                 Defendants.

23

24

25

26

27

28



                 STIPULATION AND ORDER TO AMEND PRE-CERTIFICATION DISCOVERY SCHEDULE
 1   Sean F. Daley, SBN 272493
     Email: sdaley@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 3   Los Angeles, CA 90071
     Telephone: (213) 330-4500
 4   Facsimile: (213) 330-4501
 5   Hassan A. Aburish, SBN 301458
     Email: haburish@fisherphillips.com
 6   FISHER & PHILLIPS LLP
     1 Embarcadero Center, Suite 2050
 7   San Francisco, CA 94111
     Telephone:(415) 490-9000
 8   Facsimile: (415) 490-9001
 9   Natalie B. Fujikawa, State Bar No. 2588724
     Email: nfujikawa@fisherphillips.com
10   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
11   Sacramento, CA 95814
     Telephone: (916) 210-0400
12   Facsimile: (916) 210-0401
13   Attorneys for Defendant
     FEDEX GROUND PACKAGE SYSTEM, INC.
14

15   Daniel V. Santiago, State Bar No. 206532
     Email: dvs@dvslawoffices.com
16   LAW OFFICES OF DANIEL V.
     SANTIAGO, PC
17   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
18   Telephone: (760) 652-9801
19   Brian D. Gonzales (pro hac vice application to be filed)
     Email: bgonzales@coloradowagelaw.com
20   THE LAW OFFICES OF BRIAN D.
     GONZALES, PLLC
21   2580 East Harmony Road, Suite 201
     Fort Collins, CO 80528
22   Telephone: (970) 214-0562
23   Dustin T. Lujan (pro hac vice application to be filed)
     Email: wyoadvocate@gmail.com
24   LUJAN LAW OFFICE
     1603 Capitol Avenue, Suite 310 A559
25   Cheyenne, WY 82001
     Telephone: (970) 999-4225
26
     Attorneys for Plaintiffs
27   TRAVIS CHAPMAN and JOHN CHURCHWELL
28



                 STIPULATION AND ORDER TO AMEND PRE-CERTIFICATION DISCOVERY SCHEDULE
 1          Plaintiffs Travis Chapman and John Churchwell (hereinafter, “Plaintiffs”) and Defendant

 2   FedEx Ground Package System, Inc. (“FedEx Ground” or “Defendant”) (hereinafter, collectively,

 3   the “Parties”) hereby stipulate as follows:

 4          WHEREAS, in its May 21, 2019 Amended Pretrial Scheduling Order (ECF No. 012), the

 5   Court established a discovery deadline for all discovery (specifically regarding facts relevant to

 6   whether this action should be certified as a class action) to be completed by February 20, 2020, with

 7   an expert disclosure deadline (for class certification) of April 16, 2020, and a class certification

 8   hearing date of August 6, 2020.

 9         WHEREAS, based on the class certification discovery deadline of February 20, 2020, the

10   Parties had originally agreed that “disclosure of declaration (fact) witnesses in support of or in

11   opposing to any motion for class certification should occur on or prior to December 19, 2019, so as

12   to permit the opposing party reasonable time to schedule depositions of such witnesses prior to the

13   close of class certification discovery on February 20, 2020.” (ECF No. 015).

14         WHEREAS, the Parties have exchanged initial disclosures and initial written discovery

15   requests;

16         WHEREAS, Defendant has objected to many of Plaintiffs’ requests and responded to some, as

17   to which the Parties continue to meet and confer;

18         WHEREAS, Plaintiffs’ responses to Defendants’ written discovery requests are due January

19   6, 2020 following a stipulated continuance;

20         WHEREAS, Defendant noticed the depositions of Plaintiffs for December 9 and 10, 2019,

21   respectively, though such depositions were taken off-calendar due to Plaintiffs and their counsel not

22   being available;

23         WHEREAS, Plaintiffs’ depositions are now scheduled for January 28 and 29, 2020, and the

24   Parties are in the process of discussing scheduling 30(b)(6) depositions as to Defendant;

25   ///

26   ///

27   ///

28   ///

                                                         1
                 STIPULATION AND ORDER TO AMEND PRE-CERTIFICATION DISCOVERY SCHEDULE
 1         WHEREAS, among Plaintiffs’ requests is for contact information of putative class members,

 2   to which Defendant objected including on privacy grounds, though the Parties have stipulated to use

 3   a Belaire-West opt-out procedure whereby putative class members will be mailed a notice by a third-

 4   party administrator and will be given the opportunity to object to the disclosure of contact

 5   information to Plaintiffs – with such information being disclosed as to non-objectors by a date

 6   certain;

 7         WHEREAS, the Parties are continuing to meet and confer regarding the content and particulars

 8   of such Belaire-West notice but anticipate resolving any issues and/or bringing disputes before the

 9   Court within the next nine (9) days;

10         WHEREAS, the Parties agree that the current class certification briefing schedule (which calls

11   for the filing of Plaintiffs’ motion on June 12, 2020 and a hearing on August 6, 2020) need not be

12   changed at this time, but the parties’ agreed-upon December 19, 2019 witness disclosure deadline no

13   longer should hold, and the class certification discovery deadline and related deadlines should be

14   continued;

15         NOW THEREFORE, the Parties stipulate and agree that the Court should order an amended

16   schedule as follows: (1) the fact discovery deadline (re class certification) should be continued from

17   February 20, 2020 to April 30, 2020, with exchanges of lists of declaration witnesses re class

18   certification by March 13, 2020 (and with the parties agreeing to work cooperatively to schedule any

19   necessary depositions prior to April 30, 2020 and to seek relief from the Court if some depositions

20   cannot be scheduled until after April 30); and (2) expert disclosure deadline (re class certification)

21   should be continued from April 16, 2020 to May 22, 2020 (with depositions allowed to proceed

22   during the course of class certification briefing as necessary).

23   Date: December 18, 2019                      FISHER & PHILLIPS LLP

24                                          By:   /s/ Christopher M. Ahearn
                                                  Brandy T. Cody
25                                                Christopher M. Ahearn
                                                  Sean F. Daley
26                                                Hassan A. Aburish
                                                  Natalie B. Fujikawa
27                                                Attorneys for Defendant
                                                  FEDEX GROUND PACKAGE SYSTEM, INC.
28

                                                        2
                  STIPULATION AND ORDER TO AMEND PRE-CERTIFICATION DISCOVERY SCHEDULE
 1

 2   Date: December 18, 2019               LAW OFFICES OF DANIEL V. SANTIAGO, P.C.

 3
                                    By:    _______________________
 4                                         Daniel V. Santiago
 5                                         Attorneys for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
               STIPULATION AND ORDER TO AMEND PRE-CERTIFICATION DISCOVERY SCHEDULE
 1                                                  ORDER

 2         PURSUANT TO THE STIPULATION, IT IS SO ORDERED that the Parties stipulate that the

 3   Court order an amended schedule as follows: (1) the fact discovery deadline (re class certification) is

 4   continued from February 20, 2020 to April 30, 2020, with exchanges of lists of declaration witnesses

 5   re class certification by March 13, 2020 (and with the parties agreeing to work cooperatively to

 6   schedule any necessary depositions prior to April 30, 2020 and to seek relief from the Court if some

 7   depositions cannot be scheduled until after such date); and (2) expert disclosure deadline (re class

 8   certification) is continued from April 16, 2020 to May 22, 2020 (with depositions allowed to proceed

 9   during the course of class certification briefing as necessary).

10

11         IT IS SO ORDERED.

12

13   Dated: December 19, 2019
                                                            Troy L. Nunley
14                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
                  STIPULATION AND ORDER TO AMEND PRE-CERTIFICATION DISCOVERY SCHEDULE
                                       CERTIFICATE OF SERVICE
 1

 2         I, the undersigned, am employed in the County of Sacramento, State of California. I am over
     the age of 18 and not a party to the within action; am employed with the law offices of Fisher &
 3   Phillips LLP and my business address is 2050 Main Street, Suite 1000, Irvine, California 92870.

 4          On December 18, 2019, I served the foregoing document entitled STIPULATION AND
     [PROPOSED] ORDER TO AMEND PRE-CERTIFICATION DISCOVERY SCHEDULE on
 5   all the appearing and/or interested parties in this action as follows:

 6                                   SEE ATTACHED SERVICE LIST
 7         [by U.S. MAIL] I enclosed the document(s) in a sealed envelope or package addressed to each
            of the above-listed persons at their respective above-listed address(es), and placed the
 8          envelope(s) or package(s) for collection and mailing following our office’s ordinary business
            practice for collection and processing of correspondence for mailing. Such practice is that, the
 9          same say correspondence is placed for collection and mailing, it is deposited in the ordinary
            course of business with the United States Postal Service in a sealed envelope or package with
10          postage fully prepaid.
11         [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described via
            the United States District Court’s Electronic Filing Program on the designated recipients via
12          electronic transmission through the CM/ECF system on the Court’s website. The Court’s
            CM/ECF system will generate a Notice of Electronic Filing (NEF) to the filing party, the
13          assigned judge, and any registered users in the case. The NEF will constitute service of the
            document(s). Registration as a CM/ECF user constitutes consent to electronic service through
14          the court’s transmission facilities.
15         FEDERAL - I declare that I am employed in the office of a member of the bar of this Court
            at whose direction the service was made.
16
            Executed December 18, 2019, at Sacramento, California.
17

18       Elizabeth R. Toller                      By:
                        Print Name                                           Signature

19

20

21

22

23

24

25

26

27

28

                                                     1
                                              PROOF OF SERVICE
     FP 36468707.1
 1                                         SERVICE LIST
 2                   Travis Champman and John Churchwell v.. FedEx Corporation et al.
                                  Case No: 2:19-cv-00410-TLN-DMC
 3
       Daniel V. Santiago                                   Counsel for Plaintiffs
 4     Law Offices Of Daniel V. Santiago, P.C.
       355 South Grand Avenue, Suite 2450                   T: 760.652.9801
 5     Los Angeles, CA 90071                                E: dvs@dvslawoffices.com
 6
       Brian D. Gonzales                                    Counsel for Plaintiffs
 7     The Law Offices Of Brian D. Gonzales, Pllc
       2580 East Harmony Road, Suite 201                    T: 970.214.0562
 8     Fort Collins, CO 80528                               E: bgonzales@coloradowagelaw.com
 9     Dustin T. Lujan                                      Counsel for Plaintiffs
10     Lujan Law Office
       1603 Capitol Avenue, Suite 310 A559                  T: 970.999.4225
11     Cheyenne, WY 82001                                   E: wyoadvocate@gmail.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                            PROOF OF SERVICE
     FP 36468707.1
